DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.


Status of the Claims
Claim(s) 25-31 is/are pending.  

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed 3/10/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 7-9, 11-13, and 16-24 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Objections
Claims 3-4, 8-9, 11-13, and 16-24 are objected to because of the following informalities:  
Claims 3-4 and 23 each recite either “nose cone” or “nosecone”.  For consistency, one should be used throughout the claims. 
Claims 8-9, 11-13, 16, 18, and 20 each recite “a prosthesis”, which should be “the prosthesis”. 
Claim 8, recites “the guidehead”, which should be “the first guidehead” to be consistent with other references back to this feature. 
Claim 12 recites “the second holder and second guidehead”, which should be “the second holder and the second guidehead”. 
Claim 12 recites “the first holder and first guidehead”, which should be “the first holder and the first guidehead”. 
Claim 17 refers to both “the loop” and “the orientation loop” for the same feature.  For consistency, “the orientation loop” should be used for each instance. 
Claim 17 refers to both “the heart valve” and “the valve” for the same feature.  For consistency, “the heart valve” should be used for each instance. 
Claims 9 and 19 each recites “the leg”, which should be “the commissural leg” to be consistent with other references in the claims. 
Claims 21-22 and 24 each recite “a prosthesis device”, while claim 17 from which each of claims 21-22 and 24 depend, recites “a prosthesis”.  Since these are recited as different prostheses, the latter should be “an additional prosthesis” or similar.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, 15-23, and 25-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross, et al (Gross) (US 2011/0166649 A1).
Regarding Claim 1, Gross teaches a system (e.g. Figure 20A less implant (#s 430, 440)), comprising: an orientation loop (#s 480/490) contacting a terminal end of a first lumen (e.g. Figure 20B, of #421, [0366]) and connected to a terminal end of a second lumen (of #420), at least a portion of the first lumen disposed within the second lumen (e.g. Figure 20A); and a first guidehead connected to the orientation loop (e.g. Figure 20A, 17J, #427).
Regarding Claim 2, the orientation loop is joined to the terminal end of the first lumen (e.g. Figures 20A-B) and joined to the terminal end of the second lumen (e.g. Figure 20A) and includes a first segment and a second segment (#480 and #490, respectively), the first guidehead slidably connected to the first segment (e.g. Figures 20A-B), and further comprising a second guidehead connected to the second segment (#429), each guidehead configured to receive a portion of a prosthesis for implantation at a heart valve (e.g. Figures 20A-B, 17J, received between the guideheads).
Regarding Claim 3, the orientation loop includes a first segment and a second segment (discussed supra for claim 2), the first guidehead slidably connected to the first segment (discussed supra for claim 2), and further comprising a second guidehead connected to the second segment (discussed supra for claim 2), the first guidehead and the second guidehead together forming a nose cone positioned at a terminal end of a catheter for delivering a prosthesis (e.g. Figures 20A-B).
Regarding Claim 4, the second lumen is disposed within a catheter (#404) having a nosecone (discussed supra for claim 3), the first guidehead comprising at least a portion of the nose cone (discussed supra for claim 3).
Regarding Claim 6, the first guidehead is part of a prosthesis holder system (e.g. Figure 20A, the holder system comprising the #s 410, 422, 424, 427, 429) configured to slide along the orientation loop for placement of a prosthesis adjacent a heart valve (e.g. Figure 20B, 17J).
Regarding Claim 7, the prosthesis holder system includes a holder (#410) having a slide groove (lumen) in which slides a slider (#422) connected to the first guidehead (e.g. Figures 17J, 20A-B), the first segment of the orientation loop passing through the slider (e.g. Figure 17J).
Regarding Claim 8, the prosthesis holder system includes a holder (discussed supra for claim 7), the guidehead configured to slide toward and away from the holder (e.g. Figure 17J) to fold or furl and unfold or unfurl commissure legs of a prosthesis positionable within the guidehead (the prosthesis is able to slide away from the holder and thereby be delivered including each portion of the prosthesis and any commissure legs that are folded/furled are able to unfold/unfurl upon delivery).
Regarding Claim 9, the holder system is configured to fold or furl and unfold or unfurl commissure legs of a prosthesis for positioning and repositioning the legs in a desired orientation (discussed supra for claim 8 and the prosthesis is able to be pulled back into the delivery device and thereby be re-folded for repositioning).
Regarding Claim 25, the orientation loop configured to bow outward upon adjustment of the first lumen relative the second lumen in a first direction and narrows inward upon adjustment of the first lumen relative the second lumen in a second direction opposite the first direction (e.g. Figures 17J, 20A-B, the loop is flexible and therefore able to move in the claimed directions).

Regarding Claim 10, the limitations of claim 10 are discussed supra for claims 1 and 6-7.
Regarding Claim 11, the limitations of claim 11 are discussed supra for claims 1, 6-8.
Regarding Claim 12, in addition to the limitations of claim 12 are discussed supra for claims 1-2, 6, 9, Gross teaches a second holder (#404) and the second guidehead configured to operate independently of the first holder and first guidehead in order to position and/or reposition legs of a prosthesis (e.g. Figures 17J, 20A-B).
Regarding Claim 13, there is a prosthesis connected to the prosthesis holder system (e.g. Figures 20A-B, #s 430, 440).
Regarding Claim 17, Gross teaches a prosthesis delivery system for delivering a prosthesis adjacent an annulus of a heart valve of a heart (discussed supra for claim 1), the heart having an atrium and a ventricle (the heart inherently has these features), the system comprising: 
a catheter (discussed supra for claims 3-4) configured to be positioned within the atrium chamber of the heart (the catheter is fully capable of being placed as claimed, as it is used to deliver a prosthesis within the heart); 
an orientation loop disposed within the catheter (discussed supra for claims 1, 3-4) and configured to be expressed from the catheter (e.g. Figures 20A-B, delivered) and configured such that a portion of the orientation loop is deliverable through the heart valve to the ventricle such that a first segment of the loop is configured to be oriented at a first commissure of the valve while and a second segment of the loop is configured to be oriented at a second commissure of the valve (the loops are fully capable of being placed in the claimed locations during delivery); and 
a prosthesis holder system (discussed supra for claim 6) configured to utilize the orientation loop for placement of the prosthesis adjacent the heart valve (e.g. Figures 19-20).
Regarding Claims 18-20, the limitations of claims 18-19 are discussed supra for claim 1 and 6-9. 
Regarding Claim 21, there is a spreader configured to expand and retract a prosthesis device (#420, via being pushed out and pulled back into the lumen).
Regarding Claim 22, there is a device flex mechanism (e.g. Figures 20A-B, #470) configured to flex a ring body of a prosthesis device in an anterior-posterior direction (e.g. Figures 19-20, #s470 are fully capable of flexing the prosthesis in the claimed directions).
Regarding Claim 23, the prosthesis holder system includes a split nose cone (as the nose cone discussed supra for claims 1-2 is in two parts, it is split), the nose cone serving as a guide to travel to the annulus, and in a split configuration, to traverse anterolateral and posteromedial commissures independently (the nose cone is fully capable of performing the claimed functions as it holds the prosthesis structures while being moved to the claimed locations at the implantation site).
Regarding Claim 31, the first segment bows away from the second segment, the first segment and the second segment define a reference plane transverse a plane generally defined by the anulus of the heart valve (discussed supra for claim 25).
Regarding Claim 26, the limitations of claim 26 are discussed supra for claims 1 and 25.
Regarding Claim 27, in addition to the limitations discussed supra for claim 2, Gross teaches portions of the first segment extend away from portions of the second segment (e.g. Figure 17J, 20A-B) when a distance between a terminal end of the first lumen and a terminal end of the second lumen shortens (the orientation of the loop segments relative to one another remains the same when these lumens are placed as claimed).
Regarding Claim 28, the orientation loop is joined to an end portion of the first lumen and joined to an end portion of the second lumen (discussed supra for claim 2).
Regarding Claim 29, there is a first guidehead connected to the orientation loop (discussed supra for claims 1-2).
Regarding Claim 30, the orientation loop includes a first segment and a second segment (discussed supra for claim 2), portions of the first segment extend away from the second segment (discussed supra for claim 27), the first segment and the second segment define a reference plane transverse a plane generally defined by an anulus of a heart valve through which the orientation loop is configured to pass (e.g. Figures 20A-B; the segments are fully capable of being placed at the annulus as claimed and seen in the Figures).

Alternative rejection under Gross
Regarding Claim 10, a system (discussed supra for claim 1), comprising: an orientation loop (discussed supra for claim 1) contacting a terminal end of a first lumen (discussed supra for claim 2) and connected to a terminal end of a second lumen (#410, e.g. Figures 17J, 20A-B), at least a portion of the first lumen disposed within the second lumen (discussed supra for claim 1); and 
a prosthesis holder system (e.g. Figure 17J, #s 422, 424) configured to slide along the orientation loop for placement of a prosthesis adjacent a heart valve (e.g. Figures 17J, 20A-B). 
Regarding Claim 15, there is a spreader lumen (#420) positioned between the first lumen and the second lumen (e.g. Figure 17J, #420 is between #s 410, 421).
Regarding Claim 16, a spreader is connected at a terminal end of the spreader lumen at one end of the spreader (connected to the adjacent tool structure at its terminal end closest the user) and to a control guide at an opposite end of the spreader( (e.g. Figures 20A-B, to #470, via the intervening parts), the control guide configured to adjust a prosthesis (e.g. Figures 20A-B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gross, et al (Gross) (US 2011/0166649 A1) as discussed supra, alone.
Regarding Claim 5, Gross teaches a slider integrally connected to the first guidehead having a loop segment channel (discussed supra for claims 6-7), the first segment passing through the loop segment channel (discussed supra for claims 6-7), and first and second orientation loop segments (discussed supra for claim 2).
Gross discloses the invention substantially as claimed but fails to teach the orientation loop includes a first segment having a generally rectangular cross-section and a second segment having a generally rectangular cross-section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross such that each loop segment has a generally rectangular cross-section as such a modification would have been an obvious matter of design choice involving a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 IV).

Regarding Claim 14, the orientation loop is joined to the terminal end of the first lumen and joined to the terminal end of the second lumen (discussed supra for claim 2) and includes a first segment having a generally rectangular cross-section (discussed supra for claim 5), the prosthesis holder system includes a guidehead slidable along the first segment (discussed supra for claims 6-7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/16/2022